Carpinello, J. (dissenting).
We respectfully dissent. As plaintiff could offer nothing more than mere speculation in an effort to establish an employment relationship between defendant Gerald Brown and Clipper Aviation, Supreme Court correctly granted summary judgment to Clipper’s owner, defendant Brian Curpier.
The record reveals that, although plaintiff is the registered owner of the airplane at issue, her father, Edward Albers, has regularly flown it in the past. Indeed, Albers, accompanied by Brown, was flying the plane on March 25, 2003 when the defect was discovered necessitating their return to Oneonta Municipal Airport. Significantly, Albers was intimately familiar with Brown’s status at that airport because he had been performing aircraft repairs under Brown’s direction for three years in an effort to obtain certification as an aircraft mechanic.
Notably, upon being asked at his deposition whether Brown was an employee of Clipper, Albers testified, “No. I figured it was his own business.” Moreover, Brown, who had every incentive to shift liability for this loss to Clipper, unequivocally testified at his own deposition that he worked for himself. Nothing in the record contradicts these unambiguous descriptions of Brown’s status. Since there was a complete absence of any proof that Clipper controlled the manner in which Brown performed his work thereby negating any inference of an employment relationship between the two, we find that summary judgment was properly granted to Curpier (see Greene v Osterhoudt, 251 AD2d 786, 787-788 [1998]; DeFeo v Frank Lambie, Inc., 146 AD2d 521, 522 [1989]; Shapiro v Robinson, 102 AD2d 822 [1984], affd 63 NY2d 896 [1984]). Accordingly, we would affirm the order.
Spain, J., concurs. Ordered that the order is reversed, on the law, with costs, and motion denied.